Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Applicant’s amendments dated 1/4/21 have been entered. Claims 1, 2, 5, 10, 11, and 18-20 have been amended. Claims 8, 16, 23-25 have been cancelled. Thus, claims 1-7, 9-15, and 17-22 are currently pending and active. 
The rejection below has been updated to reflect the amendments to the claims.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 10 and 18 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  In the instant case, both claims 10 and 18 depend from claims which already require the polyolefin resin sheet to comprise linear low density polyethylene (LLDPE), therefore requiring the polyolefin resin sheet to comprise polyethylene is a broader limitation . Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4-7, 9-11, 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Feichtinger (US 5,929,129) in view of Matsuki et al. (WO 2016/052556, US 2017/0292002 as English language equiv.)
Regarding claims 1, 5, 7, 9, 10, 20, and 21, Feichtinger teaches a polyolefin resin foam sheet with a plurality of cells in an inside thereof, where the polyolefin comprises a linear low density polyethylene (Feichtinger abs, col 7, ln 9-17; col 8, ln 25-31), the foam sheet has a 50% compressive stress of about 18-20 psi (about 124 kPa; 120 kPa is about 17.4 psi) (Feichtinger col 18, ln 1-10; claims 15, 23). A prima facie case of obviousness exists where the claimed ranges and prior art ranges overlap or are close enough that one skilled in the art would have expected them to have the same properties, see MPEP 2144.05 I. Feichtinger further teaches that the foam may have a density of about 1.2 to about 10 pcf, (about 0.019-0.16 g/cm3) (Feichtinger col 6, ln 45-49) which would provide an apparent ratio of about 6.2-52.6 cm3/g, and a particular example of a foam with a density of 3.2 pcf (0.051 g/cm3), which would give an apparent ratio of about 19 cm3
Feichtinger is silent with respect to the MD and TD cell dimensions being 100-250 µm and to the ZD cell dimension being 80 µm or less and to the thickness of the foam sheet being 0.02 mm or more and 0.45 mm or less.
Feichtinger and Matsuki are related in the field of crosslinked polyolefin foams, particularly LLDPE foams. Matsuki teaches a crosslinked (Matsuki para 26) LLDPE foam (Matsuki para 42) with average MD and TD cell dimension being 150 µm or less (Matsuki para 13, 18) and a ZD cell size of 80 µm or less (Matsuki para 15, 18), these dimensions providing improved impact resistance (Matsuki para 13, 15, 18). Finally, Matsuki further teaches further improving the impact resistance of the foam sheets via having a percentage of closed cells of is 70% or more (Matsuki para 38) with a sheet thickness of 0.04-0.5 (Matsuki para 31). It would therefore be obvious to one of ordinary skill in the art to control the MD, TD, and ZD cell size in the crosslinked LLDPE foam of Feichtinger, as well as the percentage of closed cells and thickness of the foam sheet, as taught by Matsuki, because this would increase the impact resistance of the foam of Feichtinger. Further, one of ordinary skill in the art would have considered the invention to have been obvious because the dimensions taught by Feichtinger in view of Matsuki overlaps with the instantly claimed dimensions and therefore is considered to establish a prima facie case of obviousness.  It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art reference, see MPEP 2144.05.
Regarding claim 4, as Feichtinger in view of Matsuki teaches a LLDPE foam as above for claim 1, with overlapping apparent density, apparent ratio, compressive strength, thickness, and tensile elongation; it would therefore follow that the pore structure would necessarily be overlapping with the claimed less than 4 µm between cells. Where the claimed and prior art In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977), See MPEP 2112.01.
Regarding claim 6, Feichtinger in view of Matsuki teaches a LLDPE foam as above for claim 1. Feichtinger further teaches that the amount of crosslinking pressure should be from about 5% to about 95% (Feichtinger col 14, ln 56-61). Further, one of ordinary skill in the art would have considered the invention to have been obvious because the amount of crosslinking taught by Feichtinger overlaps with the instantly claimed amount of crosslinking and therefore is considered to establish a prima facie case of obviousness.  It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art reference, see MPEP 2144.05.
Regarding claim 11, Feichtinger in view of Matsuki teaches a LLDPE foam as above for claim 1.
Feichtinger in view of Matsuki is silent with respect to a layer of pressure sensitive adhesive being provided on at least one surface of the foam sheet.
Matsuki teaches providing a pressure sensitive adhesive on one or both surfaces of the foam sheet (Matsuki para 85) as the adhesive can act as an additional impact absorbing layer and/or as a sealing layer to prevent dust, water, etc. from any additional layers (Matsuki para 89). It would be obvious to one of ordinary skill in the art to further modify the foam sheet of Feichtinger in view of Matsuki to include a pressure sensitive adhesive on at least one surface of the foam sheet as taught by Matsuki because this would provide the foam sheet with an additional impact-absorbing and/or sealing layer.

Claims 2, 3, 12-15, 17-19, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Feichtinger (US 5,929,129), in view of Matsuki et al. (WO 2016/052556, US 2017/0292002 as English language equiv.), and further in view of Kim et al. (KR 10-1012743, English translation from Espacenet, previously provided).
Regarding claims 2, 3, 13, 15, 17, 18, and 22, Feichtinger teaches a polyolefin resin foam sheet with a plurality of cells in an inside thereof, where the polyolefin comprises a linear low density polyethylene (Feichtinger abs, col 7, ln 9-17; col 8, ln 25-31), the foam sheet has a 50% compressive stress of about 18-20 psi (about 124 kPa; 120 kPa is about 17.4 psi) (Feichtinger col 18, ln 1-10; claims 15, 23). A prima facie case of obviousness exists where the claimed ranges and prior art ranges overlap or are close enough that one skilled in the art would have expected them to have the same properties, see MPEP 2144.05 I. Feichtinger further teaches that the foam may have a density of about 1.2 to about 10 pcf, (about 0.019-0.16 g/cm3) (Feichtinger col 6, ln 45-49) which would provide an apparent ratio of about 6.2-52.6 cm3/g, and a particular example of a foam with a density of 3.2 pcf (0.051 g/cm3), which would give an apparent ratio of about 19 cm3/g. Prior art which teaches a range within, overlapping, or touching the claimed range anticipates if the prior art range discloses the claimed range with sufficient specificity, see MPEP 2131.03.
Feichtinger is silent with respect to the MD and TD cell dimensions being 100-250 µm and to the ZD cell dimension being 80 µm or less and to the thickness of the foam sheet being 0.02 mm or more and 0.45 mm or less.
Feichtinger and Matsuki are related in the field of crosslinked polyolefin foams, particularly LLDPE foams. Matsuki teaches a crosslinked (Matsuki para 26) LLDPE foam Matsuki para 42) with average MD and TD cell dimension being 150 µm or less (Matsuki para 13, 18) and a ZD cell size of 80 µm or less (Matsuki para 15, 18), these dimensions providing improved impact resistance (Matsuki para 13, 15, 18). Finally, Matsuki further teaches further improving the impact resistance of the foam sheets via having a percentage of closed cells of is 70% or more (Matsuki para 38) with a sheet thickness of 0.04-0.5 (Matsuki para 31). It would therefore be obvious to one of ordinary skill in the art to control the MD, TD, and ZD cell size in the crosslinked LLDPE foam of Feichtinger, as well as the percentage of closed cells and thickness of the foam sheet, as taught by Matsuki, because this would increase the impact resistance of the foam of Feichtinger. Further, one of ordinary skill in the art would have considered the invention to have been obvious because the dimensions taught by Feichtinger in view of Matsuki overlaps with the instantly claimed dimensions and therefore is considered to establish a prima facie case of obviousness.  It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art reference, see MPEP 2144.05.
Feichtinger in view of Matsuki is silent with respect to the thermal conductivity of the foam being 0.050 W/(m·K) or less. 
Feichtinger in view of Matsuki and Kim are related in the field of crosslinked polyethylene foams. Kim teaches crosslinked polyethylene foams with a density of 0.025-0.200 g/cm3, similar to the foam of Feichtinger in view of Matsuki, and a thermal conductivity of 0.025-0.050 Kcal/mh°C (Kim para 6), noting that the use of the foam allows for weight savings and excellent heat insulation (Kim para 22). It would therefore be obvious to one of ordinary skill in the art to form the crosslinked polyethylene foam of Feichtinger in view of Matsuki to have the thermal conductivity of Kim because this would enable the manufacture of weight 
Regarding claim 12, as Feichtinger in view of Matsuki in further view of Kim teaches a crosslinked polyethylene foam with overlapping apparent density, apparent ratio, thermal conductivity, compressive strength, and tensile elongation, and cell diameter as above for claim 2; it would therefore follow that the pore structure would necessarily be overlapping with the claimed less than 4 µm between cells. This is further evidenced by Kim stating at paragraph [0028] that the thermal conductivity is increased the more solid and less foam-like the LLDPE article is. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977), See MPEP 2112.01.
Regarding claim 14, Feichtinger in view of Matsuki in further view of Kim teaches a LLDPE foam as above for claim 2. Feichtinger further teaches that the amount of crosslinking should be from about 5% to about 95% (Feichtinger col 14, ln 56-61). Further, one of ordinary skill in the art would have considered the invention to have been obvious because the amount of crosslinking taught by Feichtinger overlaps with the instantly claimed amount of crosslinking and therefore is considered to establish a prima facie case of obviousness.  It would have been 
Regarding claim 19, Feichtinger in view of Matsuki in further view of Kim teaches a LLDPE foam as above for claim 1.
Feichtinger in view of Matsuki in further view of Kim is silent with respect to a layer of pressure sensitive adhesive being provided on at least one surface of the foam sheet.
Matsuki teaches providing a pressure sensitive adhesive on one or both surfaces of the foam sheet (Matsuki para 85) as the adhesive can act as an additional impact absorbing layer and/or as a sealing layer to prevent dust, water, etc. from any additional layers (Matsuki para 89). It would be obvious to one of ordinary skill in the art to further modify the foam sheet of Feichtinger in view of Matsuki in further view of Kim to include a pressure sensitive adhesive on at least one surface of the foam sheet as taught by Matsuki because this would provide the foam sheet with an additional impact-absorbing and/or sealing layer.

Response to Arguments
Applicant’s arguments with respect to claims 1-7, 9-15, and 17-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA B FIGG whose telephone number is (571)272-9882.  The examiner can normally be reached on M-Th 9a-6p Central.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on (571) 270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/LAURA B FIGG/            Examiner, Art Unit 1781                                                                                                                                                                                            	4/18/21

/FRANK J VINEIS/            Supervisory Patent Examiner, Art Unit 1781